Stayton, Associate Justice.
Lively could not have acquired title under the sale made to satisfy the judgment against J. W. Terrell to any land not embraced in the deed through which Terrell held. If the field notes of the survey sold to Terrell, as found in the record, be the same as embraced in the conveyance to him, and the testimony of the witnesses, Osborn, McCafferty and Lewis, be true as to the actual location of the Terrell survey, as at first established and now actually found, then it is evident that Lively did not acquire title to the land now in controversy; as is it, that C. L. Jones did acquire title to it through the deed made to him by Parsons, for the land conveyed to him calls to commence at the east corner of the J. W. Terrell survey.
If the field notes of the Terrell survey found in the record are not the same contained in the conveyance made to him that should have been shown. Lively not having acquired title to the land in controversy, so far as shown by the record before us, but two questions remain:
*2121. Have the vendees of Lively title by limitation 1
Whether the deed made to them by Lively embraces the land in controversy is not made clearly to appear by the evidence found in the record. It calls to commence at a point one thousand four hundred and twenty-five varas from the north corner of the Buth Peck-ham survey, and if, from the point at which this distance be given, we construct the survey for the defendants in accordance with the calls for course and distance found in the conveyance from Lively to them, the land in controversy will not be covered by their deed. It appears, however, that a survey of the land intended to be sold by Lively to Allen and Powers was actually made, and that the survey so made would cover the land in controversy. If the land so surveyed had its lines and corners actually established on the ground, then,, if the deed from Lively to Allen and Powers was made with reference to the lines and corners so actually established, there can be no question that the deed so made covers the land, and may be made the basis of five years limitation, though there may bean incorrect call for the beginning corner, estimated from the north corner of the Buth Peckham survey. That the defendants have occupied the land in controversy up to the lines embraced in the survey made for them for the requisite period to bar the claim of the plaintiff, the evidence clearly shows.
It is, however, contended that the land was situated in Kaufman county, and that therefore the record of the deed made to defendants in Bockwall county was not sufficient registry. It appears that there has been a controversy between Kaufman and Bockwall counties as to the true boundary line between them, and it is not clearly shown that the boundary line between the counties has ever been so established as legally to settle that question. It appears that soon after the organization of Bockwall county, which was before the conveyance to defendants in 1875, the line between the two counties was run, as a witness states, “by proper surveyors and marked upon the ground,” and that from the line so run the land in controversy was in Bockwall county.
The two counties, however, seem to have been dissatisfied with the line so run, or at least Kaufman county was, and in 1883 another line was run which placed the land in controversy in Kaufman county. This line seems to have been declared the true line by the commissioners’ court for Kaufman county. Whether the county line at either time was established in the manner provided by the statute is not made to appear; hence it becomes impossible for us, with the record before us, to ascertain whether the line between the two counties has ever been legally established upon the ground.
*213The statutes now in force, as did those in force in and prior to 1875, provided the manner in which the true position of the line between two counties might be determined. R. S., 686, 691; P. D., 1075, 1062 ; Gen. Laws 1879, p. 138.
If the statute be complied with, the line run, marked, reported to and approved by the county commissioners’ court, then the act of May 12, 1846, as does the act of April 22, 1879, declares that “the line so surveyed and marked shall thereafter be regarded as the true boundary line between the counties. ” R. S., 690; Gen. Laws 1879, p. 138.
Under all the laws made for the purpose of furnishing a method by which the lines of a county may be actually established upon the ground, it may be held if the lines have once been definitely fixed upon the ground by an actual survey made, reported and approved, as required by the statute, that a county court has no power to direct another survey to be made and thereby establish a boundary line different from the one established at some former period. It is only when it may appear to the county commissioners court, or to the commissioner of the general land office, that the boundary, or a part of the boundary of a county “is not sufficiently definite and well defined” that action to make it definite is authorized.
When a county line has been once run, marked upon the ground and established in accordance with law, it cannot be said to be indefinite. It may be incorrect, but nevertheless well defined. Bone of the statutes seem intended to give power from time to time to county commissioners’ courts to correct what may have been incorrect in the establishment of a county line on the ground; but seem intended to give a means by which- the line or lines may be made definite and certain, and when so rendered, in accordance with the statute, whether correctly run and marked or not, the statutory declaration that “the line so run and marked shall thereafter be regarded as the true boundary line between the counties,” ought to be given full effect and held as a prohibition to any further action looking to the establishment of some other line.
It rests with the legislature to define the boundaries of counties and to provide the means whereby their true localities on the ground may be determined, and when these methods have been pursued and the line or lines ascertained as by law required to be, the line or lines so established should be considered the true ones, whether mathematically so or not. It is of more importance that the lines be certain and well defined than that they be absolutely correct. If a different rule were adopted untold injury and confusion might result.
*214A registration of deeds made to-day, or this year, in the county in which land thereby conveyed in accordance with law is declared to be, and the registration therefore valid for all purposes, to-morrow, next year, or an hundred years hence, by the action of a county commissioners court in establishing different county line or lines may be rendered invalid, and the registry inoperative as notice or for any other purpose. The mind will readily perceive many other matters in which rights would be constantly jeopardized if a rule other than such as we believe to be the true one could be adopted.
If,.however, this were not so, we are of the opinion that registration made in a county in which land is shown to be, by a valid, approved and recorded survey of county lines, ought at all times to be held valid registration, even if the county commissioners’ court has power to, and subsequently actually does, cause other line or lines to be established, which exclude from the county in which registration has been made land conveyed by a deed formerly registered. The inferences from the record before us are that the line between Kaufman and Rockwall counties had been legally established before the deed under which the defendants’ claim was recorded in the later county, and that the land was then in that county, as shown by the lines then established, but since that time the line has been established at another place, which excludes the land from the county in which the deed was registered.
There is, however, as before said, not sufficient evidence to show that the line between the counties has ever been legally established. If this should prove to be true, then the sole question will be—was the deed recorded in the county in which the land was in fact situated? For, when the county lines have never been established, the person recording a deed must ascertain at his peril in what county the land thereby conveyed is situated. Adams v. Hayden, 60 Tex., 223.
2. It is urged that the deeds made by the appellant to Hunt and Hawkins operate against him as outstanding title.
Those deeds call for Lively’s south-east line, which, if identical with the south-east line of the Terrell survey, would convey the land in controversy to Hunt and Hawkins, but if the south-east line of the Lively six hundred acre tract was not identical with the southeast line of the Terrell survey, but was, as claimed by the defendants, at the place now claimed to be the south-east line of the land conveyed by Lively to them, then the land would not be covered by the deeds to Hunt and Hawkins. If the south-east line of the Lively tract was generally understood to be at the place now claimed to be *215the south-east line of the land sold by Lively to the defendants, then this fact ought to be taken into consideration in determining what weight ought to be given to the calls for the Lively line in the deeds to Hunt and Hawkins, and other calls in these deeds might be given a controlling influence in determining what land is covered by the Hunt and Hawkins deeds.
The land conveyed to Hunt and Hawkins seems to have been actually surveyed, and if the deeds to them, which are not found in the record, contain such description of the land conveyed as will show that it was intended thereby to convey only the land below that now in controversy, in accordance with the survey actually made, then it could not be held that an outstanding title in Hunt and Hawkins existed. The question of outstanding title was not passed upon by the court below, and we cannot say from the record that such proof was made as would sustain that defense.
To make the statutes of limitation of five years applicable as a defense, it must be made to appear that the deed under which the defendant claims, embraces the land in controversy- That fact is not sufficiently shown by the record before us, and for that reason the ■judgment will be reversed; but as the evidence bearing upon this question, as upon the questions as to the legal establishment of the county line and outstanding title, seem not to be fully developed, it is thought more likely to subserve the ends of justice to remand the cause than to render a judgment here.
The judgment will therefore be reversed and the cause remanded.
Reversed and Remanded.
[Opinion delivered November 10, 1885.]